ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Al Raheeq Al Makhtoom Company                )      ASBCA No. 58767
                                             )
Under Contract No. W5K9ZM-10-C-0010          )

APPEARANCE FOR THE APPELLANT:                       William C. Last, Jr., Esq.
                                                     Last & Faoro
                                                     San Mateo, CA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Daniel B. McConnell, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 23 January 2015

                                             Cfrl~m.e~
                                                 MiChaeiN.6'Connell
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58767, Appeal of Al Raheeq Al
Makhtoom Company, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals
                ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Al Raheeq Al Makhtoom Company                )      ASBCA No. 58767
                                             )
Under Contract No. W5K9ZM-10-C-0010          )

APPEARANCE FOR THE APPELLANT:                       William C. Last, Jr., Esq.
                                                     Last & Faoro
                                                     San Mateo, CA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Daniel B. McConnell, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 23 January 2015

                                              CfvbhJrn.fJ~
                                                 Michael N. 6'Connell
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58767, Appeal of Al Raheeq Al
Makhtoom Company, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals